Name: Commission Regulation (EEC) No 3743/87 of 14 December 1987 amending Council Regulation (EEC) No 3033/80 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  trade policy
 Date Published: nan

 15 . 12. 87 Official Journal of the European Communities No L 352/29 COMMISSION REGULATION (EEC) No 3743/87 of 14 December 1987 amending Council Regulation (EEC) No 3033/80 laying down the trade arrange ­ ments applicable to certain goods resulting from the processing of agricultural products 2 . Article 2 is replaced by the following :THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, !Article 2 The following shall be considered basic products Having regard to Council Regulation (EEC) No 2658 /87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( ), and in particular Article 15 thereof, whereas the Community is a signatory to the Interna ­ tional Convention on the Harmonized Commodity Description and Coding System , hereinafter called the 'Harmonized System', which is to replace the Convention of 15 December 1950 on Nomenclature for the Classifica ­ tion of Goods in Customs Tariffs : CN code Description of the basic products 0402 Milk and cream, concentrated or contai ­ ning added sugar or other sweetening matter 0405 Butter and other fats and oils derived from milk Chapter 10 Cereals 1701 Cane or beet sugar and chemically pure sucrose, in solid form 1703 Molasses resulting from the extraction or refining of sugar' Whereas a combined nomenclature of goods is to be introduced with effect from 1 January' 1988 based on the harmonized system nomenclature which will satisfy simultaneously the requirements both of the Common Customs Tariff and of the statistics of the Community 's external trade and of trade between Member States : Whereas the tariff nomenclature resulting from the appli ­ cation of Regulation (EEC) No 3033 /80 of 1 1 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (2) is contained in the Common Customs Tariff ; whereas, consequently it is necessary to draw up the descriptions of goods and the tariff numbers appearing in that Regulation in accordance with terms of the combined nomenclature based on the harmonized system , HAS ADOPTED THIS REGULATION 3 . In Article 3 ,  point (a) is replaced by the following : '(a) goods made from potato starch (subheading 1108 13), from the starches of roots and tubers falling within heading No 0714 (subheadings 1108 14 and 1108 19 90) and from flour and meal falling within subheading 1106 20 of the combined nomenclature shall be considered to be manufactured from cereals' ;  the beginning of point (b) is amended as follows : '(b) goods made from milk, not concentrated or sweetened with sugar or other sweetening agents, having a milk fat content . . ;  the beginning of point (c) is amended as follows : '(c) goods made from milk or cream, not concen ­ trated or sweetened with sugar or other sweet ­ ening agents, having a milk fat content . . ;  point (d) is replaced by the following : '(d) goods made from isoglucose (subheadings 1702 30 10 , 1702 40 10 , 1702 60 10 and 1702 90 30) shall be considered to be made from sugar.' Article 1 Regulation (EEC) No 3033/80 is hereby amended as follows : 1 . In the last recital , '35.01 A and ' 35.01 C ? are replaced by '3501 10 ' and ' 3501 90 90 '. (') OJ No L 256, 7 . 9 . 1987 , p . 1 . (2) OJ No L 323, 29 . 11 . 1980 , p . 1 . I No L 352/30 Official Journal of the European Communities 15 . 12. 87  subheading '35.01 C of the Common Customs Tariff is replaced by '3501 90 90' of the combined nomenclature . 7 . The Annex is replaced by the Annex to this Regula ­ tion . 4. In Article 4, paragraph 2, the last reference becomes 'procedure laid down in Article 9 of Regulation (EEC) No 2658/87.' 5 . In Article 8 , paragraph 1 , the last reference becomes 'procedure referred to in Article 11 ( 1 ) of Regulation (EEC) No 2658/87/ 6 . In Article 1 6 :  subheading '35.01 A of the Common Customs Tariff is replaced by '3501 10 ' of the combined nomenclature , Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1987 . For the Commission COCKFIELD Vice-President 15 . 12 . 87 Official Journal of the European Communities No L 352/31 ANNEX 'ANNEX CN code Description ex 0403 Buttermilk , curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream , whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa : Yoghurt, flavoured or containing added fruit or cocoa Other , flavoured or containing added fruit or cocoa 0403 10 51 to 0403 10 99 0403 90 71 to 0403 90 99 0710 40 00 0711 90 30 Sweet corn (uncooked or cooked by steaming or boiling in water), frozen Sweet corn provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for imme ­ diate consumption ex 1517 1517 10 10 151790 10 ex 1704 1806 1901 ex 1902 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of frac ­ tions of different fats or oils of this chapter, other than edible fats or oils or their frac ­ tions of heading No 1516 :  Margarine, excluding liquid margarine containing more than 10 % but not more than 1 5 % by weight of milk fats  Other, containing more than 10 % but not more than 15 % by weight of milk fats Sugar confectionery (including white chocolate), not containing cocoa ; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances , falling within subheading No 1704 90 10 Chocolate and other food preparations containing cocoa Malt extract ; food preparations of flour, meal , starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 % , not elsewhere specified or included ; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 % , not elsewhere specified or included Pasta , whether or not cooked or otherwise prepared excluding stuffed pasta falling within subheadings 1902 20 10 and 1902 20 30 Tapioca and substitutes therefor, prepared from starch in the form of flakes, grains , pearls , siftings or similar forms Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example corn flakes) ; cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared Bread , pastry, cakes , biscuits and other bakers 'wares, whether or not containing cocoa, communion wafers , empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products Sweet torn prepared or preserved by vinegar or acetic acid Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, prepared or preserved by vinegar or acetic acid Sweet corn prepared or preserved otherwise than by vinegar or acetic acid ; frozen Sweet com (Zea mays var . saccharata) prepared or preserved otherwise than by vinegar or acetic acid ; not frozen 1903 1904 1905 2001 90 30 2001 90 40 2004 90 10 2005 80 00 No L 352/32 Official Journal of the European Communities 15. 12. 87 CN code Description Sweet corn (other than Zea mays var. saccharata) prepared or preserved otherwise than by vinegar or acetic acid ; not frozen Sweet corn , otherwise prepared or preserved, not containing added spirit or added sugar Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch , otherwise prepared or preserved, not containing added spirit or added sugar Roasted coffee substitutes excluding roasted chicory Extracts , essences and concentrates of roasted coffee substitutes excluding those of roasted chicory Bakers ' yeast ex 2005 90 90 2008 99 85 2008 99 91 2101 30 19 2101 30 99 2102 10 31 to 2102 10 39 2105 ex 2106 Ice cream and other edible ice , whether or not containing cocoa Food preparations not elsewhere specified or included other than those falling within subheadings 2106 10 10 and 2106 90 91 and other than flavoured or coloured sugar syrups Non-alcoholic beverages , not including fruit or vegetable juices of heading No 2009, containing products of Nos 0401 to 0404 or obtained from products of heading Nos 0401 to 0404 Mannitol D-Glucitol (sorbitol) Caseins caseinates and other casein derivatives Dextrins and other modified starches , excluding esterified or etherified starches of subheading 3505 10 50 Glues based on starches or on dextrins or other modified starches Prepared glazings and prepared dressings with a basis of amylaceous substances Sorbitol other than of subheading 2905 44' 2202 90 91 2202 90 95 2202 90 99 2905 43 2905 44 ex 3501 ex 3505 10 3505 20 3809 10 3823 60